DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, lines 3-5, the limitation “an output unit …using hardware of the general-purpose terminal in accordance with the speech of the user is mounted in the general-purpose terminal” is recited.  It is unclear as to what is mounted on the general-purpose terminal.  Is it referring to the output unit, the hardware, or some other component?

	Regarding claim 3, the claim is rejected for depending on claim 2.
	Regarding claim 4, the claim is rejected for depending on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2012/0231821 A1), in view of Ricci (US 2014/0310610 A1).

	Regarding claim 1, Swanson teaches an agent device (Swanson - Fig. 1; Paragraph [0012], note telematics system 30) comprising:
	an in-vehicle agent function unit mounted in a vehicle and configured to provide a service including causing an output unit to output a voice response (Swanson - Fig. 1; Paragraph [0012], note vehicle systems modules (VSMs) 42; Paragraph [0013], note telematics unit 30 enables the vehicle to offer a number of different services including those related to navigation, telephony, emergency assistance, diagnostics, infotainment, etc.; Paragraph [0043], note a second module of the telematics unit can handle vehicle user interfaces, including speech recognition and speech synthesis);
	an in-vehicle communication unit configured to cause the in-vehicle agent function unit to be connected to a network via an in-vehicle communication device (Swanson - Fig. 1; Paragraph [0013], note telematics unit 30 can be an OEM-installed or aftermarket device that is wired into the vehicle electronics 28 that enables wireless voice and/or data communication over wireless carrier system 14 (cellular network, see Paragraph [0020]) and via wireless networking so that the vehicle can communicate; Paragraph [0014], note telematics unit 30 utilizes cellular communication and thus includes a standard cellular chipset 50 for voice communications like hands-free calling, a wireless modem for data transmission, an electronic processing device 52, one or more digital memory devices 54, and a dual antenna 56); and
	a terminal communication unit configured to cause the in-vehicle agent function unit to be connected to the network via a general-purpose terminal (Swanson - Fig. 1; Paragraph [0024], note mobile device 22 is a mobile phone such as a cell phone that connects to a cellular network such as system 14, mobile device 22 communicates wirelessly with the vehicle 12, such as a Bluetooth connection between the mobile device 22 and telematics unit 30),
	wherein a state in which the in-vehicle agent function unit is connected to the network is selected from a first connection state implemented via the in-vehicle communication unit and a second state is implemented via the terminal communication unit (Swanson - Paragraph [0037], note telematics unit 30 can determine whether there is at least one mobile device available with which it can communicate, which can be determined based on an existing connection having already been established, when no mobile device is present, the prompt may request the occupant to identify what device should be used, and the vehicle and/or call center can then access this device via the wireless communication system 14).
	Swanson does not teach causing the output unit to output a voice response in accordance with speech of a user.
	In an analogous art, Ricci teaches causing the output unit to output a voice response in accordance with speech of a user (Ricci - Paragraph [0463], note the media controller subsystem may include a speech synthesis module configured to provide audio output based at least partially on the matching functions performed by the match engine (which receives audio input from a microphone, see Paragraph [0462])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ricci into Swanson in order to improve speech recognition and synthesis to allow execution of application programming (Ricci - Paragraphs [0462]-[0464]).

	Regarding claim 5, the combination of Swanson and Ricci, specifically Swanson teaches wherein information provided via the network is provided to the in-vehicle agent function unit via the terminal communication unit when the second connection state has been selected (Swanson - Paragraph [0013], note telematics unit 30 enables the vehicle to offer a number of different services including those related to navigation, telephony, emergency assistance, diagnostics, infotainment, etc., data can be sent either via a data connection, such as packet data transmission over a data channel, or via a voice channel; Paragraph [0037], note the vehicle and/or call center can access an identified device via the wireless communication system 14).

	Regarding claim 6, Swanson does not teach wherein one of the first connection state and the second connection state having a higher radio wave intensity is selected.
	In an analogous art, Ricci teaches wherein one of the first connection state and the second connection state having a higher radio wave intensity is selected (Ricci - Paragraph [0692], note the device discovery daemon detects a computational device (which may be a computer, phone, etc., see Paragraph [0040]) connectable with the vehicle network or communication subsystem, the computational device having a threshold signal strength or connection quality with the vehicle network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ricci into Swanson for the same reason as claim 1 above.

	Regarding claim 7, Swanson does not teach wherein one of the first connection state and the second connection state is selected in accordance with a location of the vehicle.
	In an analogous art, Ricci teaches wherein one of the first connection state and the second connection state is selected in accordance with a location of the vehicle (Ricci - Paragraph [0697], note determination of a computational device can be based on, a satellite-based position of the vehicle, triangulation based on the relative received signal strengths of multiple access points).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ricci into Swanson for the same reason as claim 1 above.

	Regarding claim 10, the combination of Swanson and Ricci, specifically Swanson teaches wherein the first connection state and the second connection state are selected on the basis of designation of the user (Swanson - Paragraph [0037], note if multiple mobile devices are present then the system can offer a choice among those devices (effectively selecting a connection)).

	Regarding claim 11, the combination of Swanson and Ricci, specifically Swanson teaches wherein it is presented whether the state in which the in-vehicle agent function unit is connected to the network is the first connection state or the second connection state (Swanson - Paragraph [0037], note telematics unit 30 can determine whether there is at least one mobile device available, the system can prompt the occupant with an appropriate message via audio system 36, a dedicated speaker, or via visual display 38).
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Swanson (Swanson - Paragraph [0004], note memory programmed with computer readable instructions that are executed by the processor).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Ricci as applied to claim 1 above, and further in view of Schalk (US 2013/0271275 A1).

	Regarding claim 2, the combination of Swanson and Ricci, specifically Swanson teaches wherein a terminal agent function unit configured to provide a service (Swanson - Paragraph [0024], note mobile device 22 is a processing device that can be used for one or more purposes, such as voice communication, text messaging, email, web browsing, gaming, camera, video recording, sending and receiving photos and videos, audio player (e.g., MP3), radio, GPS navigation, personal organizer, etc.), and
	wherein the terminal communication unit causes the in-vehicle agent function unit to be connected to the network via the terminal agent function unit of the general-purpose terminal (Swanson - Fig. 1; Paragraph [0024], note mobile device 22 is a mobile phone such as a cell phone that connects to a cellular network such as system 14, mobile device 22 communicates wirelessly with the vehicle 12, such as a Bluetooth connection between the mobile device 22 and telematics unit 30). 
	The combination of Swanson and Ricci does not teach the terminal agent function unit configured to provide a service including causing an output unit to output a voice response using hardware of the general-purpose terminal in accordance with the speech of the user is mounted in the general-purpose terminal.
	In an analogous art, Schalk teaches the terminal agent function unit configured to provide a service including causing an output unit to output a voice response using hardware of the general-purpose terminal in accordance with the speech of the user is mounted in the general-purpose terminal (Schalk - Paragraph [0029], note when the phone 22 microphone is used, the speech can be processed on the phone, or via speech file uploaded to a cloud-based speech processing service (with audio output by the speaker of the phone 22, see Paragraph [0028])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schalk into the combination of Swanson and Ricci in order to allow users to initiate hands-free services using speech processing provided by a phone when paired with the vehicle (Schalk - Paragraph [0029]).

	Regarding claim 3, the combination of Swanson, Ricci, and Schalk, specifically Swanson teaches wherein the in-vehicle agent function unit and the terminal agent function unit are able to perform communication within the vehicle or via each other’s parent server (Swanson - Paragraph [0012], note devices can be indirectly connected using one or more network connections, such as a communications bus 44 or an entertainment bus 46 (for exchanging data and commands, see Paragraph [0016]), network connections include a controller area network (CAN), a media oriented system transfer (MOST), a local interconnection network (LIN), a local area network (LAN), and other appropriate connections).

	Regarding claim 4, the combination of Swanson, Ricci, and Schalk specifically Swanson teaches wherein the in-vehicle agent function unit and the terminal agent function unit transmit and receive information through short-range wireless communication (Swanson - Paragraph [0014], note telematics unit 30 can be configured to communicate wirelessly according to one or more wireless protocols, such as any of the IEEE 802.11 protocols, WiMAX, or Bluetooth).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Ricci as applied to claim 1 above, and further in view of Reese et al. (US 2017/0325111 A1), hereinafter referred to as Reese.

	Regarding claim 8, the combination of Swanson and Ricci does not teach wherein one of the first connection state and the second connection state is selected on the basis of an amount of communication of the first connection state.
	In an analogous art, Reese teaches wherein one of the first connection state and the second connection state is selected on the basis of an amount of communication of the first connection state (Reese - Paragraph [0110], note if the service associated with a satellite, satellite ground station, and/or ground network are not deemed suitable (e.g., providing the necessary bandwidth or data rates), the application (executed by a computing device, see Paragraph [0022]) permits the user to select another communications network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Reese into the combination of Swanson and Ricci in order to monitor network connectivity on vehicles and allow users to make changes to network connections in response to changes in network connectivity (Reese - Paragraphs [0021], [0034], and [0109]-[0110]).

	Regarding claim 9, the combination of Swanson and Ricci does not teach wherein the second connection state is selected when the amount of communication of the first connection state exceeds a predetermined amount of communication.
	In an analogous art, Reese teaches wherein the second connection state is selected when the amount of communication of the first connection state exceeds a predetermined amount of communication (Reese - Paragraph [0110], note the application permits the user to enter a data cap for other communications network, upon reaching one of the caps, the application terminates the other communications network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Reese into the combination of Swanson and Ricci for the same reason as claim 8 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Ricci as applied to claim 1 above, and further in view of Logan (US 2016/0006577 A1).

	Regarding claim 12, the combination of Swanson and Ricci does not teach wherein the user is prompted to charge the general-purpose terminal when the second connection state is selected as the state in which the in-vehicle agent function unit is connected to the network.
	In an analogous art, Logan teaches wherein the user is prompted to charge the general-purpose terminal when the second connection state is selected as the state in which the in-vehicle agent function unit is connected to the network (Logan - Paragraph [0236], note Bluetooth-enabled smartphone has been paired with an automobile’s Bluetooth system; Paragraph [0308], note charging device senses the presence of the Bluetooth signal from the phone, remind the user to plug the chargeable devices in the charger).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Logan into the combination of Swanson and Ricci in order to generate alarms/reminders for Bluetooth devices paired to vehicles (Logan - Paragraph [0308])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rychtyckyj et al. (US 2009/0055824 A1) discloses on-board speech recognition and conversational agent for a vehicle.
	Maes (US 2010/0049826 A1) discloses a service delivery platform providing IP multimedia subsystem services in communication with a vehicle user agent.
	Basir et al. (US 2010/0305807 A1) discloses providing text-to-speech for information received by a vehicle over a data network.
	Schalk et al. (US 2012/0259951 A1) discloses delivering content to a vehicle based on a voice automation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461